Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a method of preparing a wort with an increased level of free amino nitrogen (FAN) comprising:
a)    preparing a mash from a grist comprising malt and/or adjunct;
b)    preparing a wort from the mash; and
c)    adding a protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 to the mash or to the wort in an amount of 5-15 mg EP/kg grist,
wherein the prepared wort has at least 40% more FAN as compared to the level of FAN in a wort produced in the absence of the protease.
The closes prior art of record, Elvig (WO 2009/074650), was relied upon as a teaching of a process for the production of a brewer's wort, comprising:
a.    obtaining a mash by mashing a grist, of which at least 70 wt% is unmalted cereal(s)
comprising (β-amylase activity and of which less than 30 wt% is malted cereals, at a temperature at which exogenous (added) enzymes and the endogenous β -amylase are active;
b.    contacting the mash with exogenous enzymes comprising: i. an α-amylase activity, ii. a pullulanase activity, iii. a proteolytic activity, and iv. a β -glucanase activity;
c.    mashing-off and filtering the mash to obtain the wort .
Elvig also discloses that the unmalted cereal(s) (adjunct) are barley, spelt, wheat, rye, corn, oat or rice or any mixture thereof. In regard to the dosage of enzyme, Elvig discloses 33.3 g of Neutrase per 1000 kg barley. Elvig does not disclose protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1. Another prior art reference to Babe et al Anoxybacillus rupiensis which is a protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 of the present invention. This protease is used in the field of detergents (Summary of the Invention on pages 2-3).
Elvig is concerned with a brewing process using a grist with up to 100% unmalted cereals. As such, Elvig does not provide a method as claimed, a method of preparing a wort with increased FAN, or a method of preparing a beer with stable foam, where the grist comprises at least 40% malt. One of ordinary skill in the art would not have applied a protease from Babe et al. to the method of Elvig and even if one of skill had applied a protease from Babe et al. to the method of Elvig the results of such combination would not have been predictable to one of skill in the art, nor would such results have led to the presently claimed methods.

Claims 1-3, 6-10, 12-14 and 16-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791